37 So.3d 393 (2010)
Jerry R. PORTER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1547.
District Court of Appeal of Florida, Fifth District.
June 18, 2010.
Jerry R. Porter, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence rendered in case nos. 2005-CF-010162-A-O and 2006-CF-000402-A-O, in the Circuit Court in and for Orange County, *394 Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, TORPY and EVANDER, JJ., concur.